UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted October 24, 2005*
                              Decided October 25, 2005

                                       Before

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 05-1890

WILLIAM J. SHORT,                          Appeal from the United States District
     Petitioner-Appellant,                 Court for the Southern District of Illinois

      v.                                   No. 03-cv-0550-MJR

SARA REVELL, **                            Michael J. Reagan,
     Respondent-Appellee.                  Judge.

                                     ORDER

      Federal inmate William Short petitioned for a writ of habeas corpus under 28
U.S.C. § 2241 claiming that the Bureau of Prisons miscalculated the amount of time
from a previously imposed state sentence that should be credited against his federal
sentence. The district court denied the petition. We affirm.



      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
      **
        Pursuant to Fed. R. App. P. 43(c), we substitute Sara Revell, the current
warden of the Federal Correctional Institution in Greenville, Illinois, for her
predecessor, Darlene Veltri.
No. 05-1890                                                                    Page 2

       The relevant facts are undisputed. In August 1999, Short was arrested on
federal drug charges in the Southern District of Indiana (he was also charged that
same day in a Kentucky state court with a drug-related offense, but Kentucky has
not pursued its charge). Short was promptly released from federal custody on his
own recognizance and remained free awaiting trial until Indiana authorities
arrested him in January 2000 for driving while intoxicated and with a suspended
license. This time he was detained. In March 2000 an Indiana court sentenced him
to a total of three years’ imprisonment on these vehicular crimes.

      On March 29, 2000, just days after he was sentenced in state court, Short
was delivered to the United States Marshals Service on a writ of habeas corpus
ad prosequendum to face trial on the 1999 federal drug charges; he ultimately
pleaded guilty to a conspiracy count, and on January 31, 2001, was sentenced to 168
months. The district court ordered that the federal sentence run “concurrent with
any other sentence.” Short did not appeal. He was returned to Indiana authorities
on February 20, 2001, to complete his three-year term, but the BOP designated the
Indiana Department of Corrections as the place of confinement on his federal
sentence and credited against his federal sentence every day beginning with
January 31, the date of his federal sentencing. Six months later Short was paroled
by Indiana and sent directly into federal custody to complete his federal sentence.

       Short, who is now incarcerated in the Southern District of Illinois, claimed in
his petition that the sentencing court, by imposing the federal sentence to run
concurrently with any other sentence, intended that the ten months between March
29, 2000, when the writ of habeas corpus ad prosequendum was executed, and the
date of his sentencing in the Southern District of Indiana be credited against the
federal term. The government replied that Short had received credit for this period
against his Indiana sentence, and that under 18 U.S.C. § 3585(b) the BOP could not
also count it toward the federal sentence. The district court agreed with the
government. Our review of this ruling is de novo. Glaus v. Anderson, 408 F.3d 382,
386 (7th Cir. 2005).

       A federal sentence cannot commence before it is imposed, United States v.
Walker, 98 F.3d 944, 945-46 (7th Cir. 1996), and a district court has no power to
award presentence credit, United States v. Wilson, 503 U.S. 329, 333 (1992); United
States v. Ross, 219 F.3d 592, 594 (7th Cir. 2000). A district court may order a
federal sentence to run concurrently with an undischarged state sentence, 18 U.S.C.
§ 3584(a); Romandine v. United States, 206 F.3d 731, 737-38 (7th Cir. 2000), and if
the defendant is still in state custody when the federal sentence is imposed, the
BOP can implement the concurrent sentence by designating a state facility as the
place of federal confinement, 18 U.S.C. §§ 3585(a), 3621(b); Romandine, 206 F.3d at
738. But the BOP cannot give credit for any period of presentence custody that has
already been credited against another sentence, 18 U.S.C. § 3585(b); Ross, 219 F.3d
at 594, and though Short was physically in the hands of the marshals service during
No. 05-1890                                                                    Page 3

the ten months before his federal sentencing, he remained in the legal custody of
Indiana during that period and received credit against his state sentence, see Jake
v. Herschberger, 173 F.3d 1059, 1062 n.1 (7th Cir. 1999); Sinito v. Kindt, 954 F.2d
467, 469 (7th Cir. 1992) (per curiam) (writ of habeas corpus ad prosequendum does
not alter custody status); Flick v. Blevins, 887 F.2d 778, 781 (7th Cir. 1989) (per
curiam) (prisoner delivered on writ of habeas corpus ad prosequendum is simply “on
loan” for prosecution by receiving authority, and sending authority “retains full
jurisdiction” over prisoner). This presentence period, therefore, could not also be
credited against the 168-month federal term. See Ross, 219 F.3d at 594.

       Short does not really disagree. Rather, his argument seems to focus instead
on U.S.S.G. § 5G1.3(b), which directs a sentencing court to impose a shorter
sentence to account for any period of incarceration already served on another
conviction encompassing the same conduct. U.S.S.G. § 5G1.3(b); Ross, 219 F.3d at
594. For a defendant sentenced in separate proceedings arising from overlapping
criminal conduct, § 5G1.3(b) operates to "approximate the total penalty that would
have been imposed” had the proceedings been resolved together, Witte v. United
States, 515 U.S. 389, 404 (1995), and insures that the prisoner “is not penalized
twice for the same conduct,” United States v. Blackwell, 49 F.3d 1232, 1241 (7th
Cir. 1995). Short speculates that the sentencing court was thinking of § 5G1.3(b)
but misapplied that guideline by ordering a concurrent sentence without also
subtracting ten months from the 168 months it imposed. That scenario is
improbable because § 5G1.3(b) is irrelevant to Short’s wholly unrelated drug
conspiracy and driving offenses. In any event the contention concerns the
imposition, not the execution, of his federal sentence and falls outside the scope of
§ 2241. See Kramer v. Olson, 347 F.3d 214, 217 (7th Cir. 2003); Valona v. United
States, 138 F.3d 693, 694 (7th Cir. 1998). Indeed the argument would be
problematic in any collateral forum because claims premised on the sentencing
guidelines generally must be raised on direct appeal if at all. Allen v. United
States, 175 F.3d 560, 563 (7th Cir. 1999); Martin v. United States, 109 F.3d 1177,
1178 (7th Cir. 1997) (per curiam). Accordingly, we AFFIRM the district court.